 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   CHRISTIAN DUKE, on behalf of himself Case No: 18-cv-02081-LAB-NLS
     and all others similarly situated,
11
                                                ORDER OF DISMISSAL
12                                Plaintiff,
13         v.
14   ADIDAS AMERICA, INC., et al.
15                              Defendants.
16

17         After Defendant Adidas America, Inc. removed this action from state court, it
18   moved to dismiss, and plaintiff moved to remand. Then the parties jointly moved to
19   stay briefing, which the Court granted. Plaintiff has now filed a notice of voluntary
20   dismissal without prejudice. (Docket no. 18.) Adidas America has not answered or
21   filed a motion for summary judgment. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), this
22   action is therefore DISMISSED WITHOUT PREJUDICE. The pending motions
23   (Docket nos. 6, 11, and 15) are DENIED AS MOOT.
24         IT IS SO ORDERED.
25

26   DATE: July 5, 2019                        ______________________________
27                                                Honorable Larry A. Burns
                                                  Chief United States District Judge
28
                                               -1-
                                                                            ORDER OF DISMISSAL
                                                                  CASE NO. 18-CV-02081-LAB-NLS
